UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to LONE STAR GOLD, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 333-159561 45-2578051 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6565 Americas Parkway NE Suite 200 Albuquerque, New Mexico 87110 (Address of principal executive offices) (Zip code) Issuer's telephone number: (505) 563-5828 N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox The number of shares of the registrant's Common Stock, $0.001 par value per share, outstanding as of August 19, 2013 was 100,804,663. Table of Contents Page Part I - Financial Information Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 1 Consolidated Statements of Operations for the three and six month periods ended June 30, 2013 and 2012 and from November 26, 2007 (Date of Inception) to June 30, 2013 (unaudited) 2 Consolidated Statements of Cash Flows for the six month periods ended June 30, 2013 and 2012 and from November 26, 2007 (Date of Inception) to June 30, 2013 (unaudited) 3 Notes to the Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 13 Part II - Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 14 Exhibit Index Rule 13a-14(a) Certification Section 1350 Certification Lone Star Gold, Inc. (An Exploration Stage Company) Consolidated Balance Sheets (unaudited) June 30, December 31, ASSETS Current assets: Cash $ - $ - Prepaid expenses Total current assets Property and equipment, net Mining assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Note payable, net Derivative liability Due to related party Total current liabilities Total liabilities Commitments Shareholders’ deficit: Common stock, 150,000,000 shares authorized, $0.001 par value; 100,804,663 and 89,994,663 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Lone Star Gold, Inc. shareholders’ deficit ) ) Noncontrolling interest in subsidiary ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ (The Accompanying Notes are an Integral Part of These Financial Statements) 1 Lone Star Gold, Inc. (An Exploration Stage Company) Consolidated Statements of Operations (unaudited) For the Three months Ended June 30, For the Six months Ended June 30, Accumulated from November 26, (Date of Inception) to June 30, Revenue $
